DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
In view of the Terminal Disclaimer filed January 11, 2021, the double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of claims 1-12 and 17-20 or the apparatus of claims 13-16.
Regarding independent claims 1, 13 and 17, the closest prior art of record is Jokisch et al. (US 2010/0316834) that teaches a method of forming a laminate stack that includes a gas permeable nonwoven layer and a pressure sensitive adhesive layer, with a surface of the adhesive layer facing a surface of the nonwoven layer, and processing the laminate stack such that a plurality of venting pathways are formed.  However, with respect to claim 1, Jokisch does not teach or suggest a process step of reducing a ductility of the pressure sensitive adhesive such that venting pathways are formed in the pressure sensitive adhesive layer in response to a mechanical strain applied on the pressure sensitive adhesive layer via a trapped gas, with the venting pathways extending through a thickness of the pressure sensitive adhesive layer.

Regarding claim 17, Matsuda (US 5,607,763) teaches a method of applying a decorative laminate to a surface via a pressure sensitive adhesive layer and trapping gas between the pressure sensitive adhesive layer and a surface, with the adhesive forming a plurality of venting pathways.  However, Matsuda describes the formation of lateral pathways at a surface of contact and does not teach or suggest forming venting pathways through a thickness of the pressure sensitive adhesive layer (i.e., from a second surface to an opposite first surface that contacts a gas permeable nonwoven layer).  Absent further hints in the prior art, the claimed methods/apparatus would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748